UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: April 30, 2015 Date of reporting period:April 30, 2015 Item 1. Reports to Stockholders. LOGAN CAPITAL FUNDS Logan Capital Large Cap Growth Fund Annual Report April 30, 2015 Table of Contents Letter to Shareholders 3 Investment Highlights 10 Sector Allocation of Portfolio Assets 12 Schedule of Investments 13 Statement of Assets and Liabilities 16 Statement of Operations 17 Statements of Changes in Net Assets 18 Financial Highlights 20 Notes to the Financial Statements 22 Report of Independent Registered Public Accounting Firm 31 Expense Example 32 Notice to Shareholders 34 Management 35 Approval of Investment Advisory Agreement 38 Privacy Notice 43 Dear Shareholders, We are pleased to provide you with the Logan Capital Large Cap Growth Fund (the “Fund”) Annual Letter for the twelve month period ended April 30, 2015. Performance comments For the fiscal year ended April 30, 2015, the Fund returned 17.39% compared to the Russell 1000® Growth Index (“Russell 1000”) which returned 16.67%.The Fund outperformed the Russell 1000 in three out of four quarters during the fiscal year. The best sectors for the fiscal year for the Fund were Information Technology, Consumer Discretion and Health Care.Two of these sectors – Information Technology and Consumer Discretion – are the two most heavily weighted sectors in the Fund and are also over-weighted versus the Russell 1000.The Fund’s Health Care holdings, despite being under-weighted versus the Russell 1000, generated a superior contribution to performance versus the sector.This indicates that the Health Care stocks held in the Fund did very well versus their peers in the Russell 1000. At the other end of the scale, the primary detractors to the Fund (versus the Russell 1000) were Industrials and Energy Financials, both of which were adversely affected by the 60%+ price decline in crude oil prices from June 2014 to January 2015. Quarter-by-Quarter review of the market and economic highlights of the past twelve months: Fiscal Year 1st Quarter – Recap – end date July 31, 2014 On first day of May, pushed by news that spending by U.S. consumers had taken its biggest jump in five years, the Dow Jones Industrial Average (“DJIA”) Index joined the S&P 500® Index (“S&P 500”) and the Russell 1000 by making its first new record high of 2014.A continuing stream of mostly good economic news, mergers and initial public offering (“IPO”) activity pushed the market higher as cash on the sidelines started to move into equities.The Federal Reserve Board’s (the “Fed”) indication that it would continue its stimulus was followed by clear signs that the European Central Bank planned a new round of stimulus in June and this news pushed the S&P 500 above 1900 for the first time.After a minor pullback, stock prices continued their move up as investors got excited over the stream of multi-billion dollar takeovers and IPOs such as Apple Inc.’s (“Apple”) $3 billion purchase of Beats Electronics, LLC and rumors of Uber Technologies, Inc.’s $10 billion valuation.In late May, the Fed opined that it saw no inflation risk in its effort to spur the job market and the Conference Board Leading Economic Index® moved to new highs and raised expectations of a 2nd quarter rebound. June saw a pick-up in U.S. manufacturing and new hiring created the most job openings in almost seven years, finally replacing all the jobs lost during the recession.Job openings climbed to the highest level since 2007.The Fed’s new forecast of “modest to moderate” growth for the U.S. economy offset previous news that the U.S. economy shrank in the first quarter by the largest amount in five years and the markets responded favorably.Other good news: home sales picked up again, consumer confidence hit six-year highs and bellwether stock Intel Corporation raised revenue forecasts as business demand improved. 3 Although the markets experienced some jitters as Iraq scrambled to defend Baghdad and Russia rattled its saber over the Ukraine, stocks rallied to record high ground toward the end of June.A strong U.S. dollar, low inflation fears and Fed comments that the economy was strong enough to handle a 2015 rate increase allowed stocks to finish out the month of June near the highs. Sadly, July saw the eruption of deadly violence as Israel and Hamas battled over the future of the Gaza Strip, followed by the downing of a civilian airliner – allegedly by a Russian-supplied missile – over the Ukraine.The loss of a second Malaysian Air jet – due to bad weather – didn’t help matters.Although stocks took a bit of a tumble, there was a growing concern from some quarters that the markets were being too complacent about negative world events.However, in the second half of July, the economically sensitive names in our portfolios resumed their leadership role within the market.An important component of this price resurgence appeared to be the subsiding of the overall cautious attitude of investors toward this economic recovery.Bottom line: investors finally started to share the confidence of corporate America that things really are getting better. Fiscal Year 2nd Quarter – Recap – end date October 31, 2014 After climbing fairly steadily during the mid-summer months, the stock market – as measured by the S&P 500 – kicked off August by turning in its worst week in two years.The DJIA similarly slumped, thereby erasing all of its year-to-date gains for calendar year 2014.Fortunately for investors, this sell-off was quickly stabilized by various reports of good news: a seven-year low for the U.S. deficit, ramped up estimates for gross domestic product, falling jobless claims, and the continuation of a downward march in gasoline prices which would ultimately fall from over $4 per gallon to under $3 per gallon by the end of October (and ultimately, to as low as $2.00/gallon).After this weak start to August, the S&P 500 reversed course and promptly delivered its best single up-day in four months, the start of a trend that would continue well into September.Mid-August saw an increase in the National Association of Home Builders/Wells Fargo’s Homebuilders Confidence readings, solid gains in U.S. factory production numbers and a surge in durable goods orders.Overseas, European growth stalled as Germany’s economy stumbled and the markets became nervous about a flare-up between Russia and the Ukraine, as well as the U.S. military strikes in Iraq.However, this foreign unrest served to make the relative stability of the U.S. stock market all the more appealing to global investors leading to the S&P 500’s first-time-ever close above the 2000. September brought mixed news and the S&P 500 spent much of the month flirting with the 2000 level while digesting its summer gains.Economic news for the month was somewhat mixed, but in general, positive: manufacturing orders surged even though there was an easing in hiring by U.S. firms. Capital goods orders moved up and consumer sentiment hit a 14-month high.Mario Draghi, President of the European Central Bank, called for almost $1 trillion of Eurozone stimulus and the U.S. dollar soared to multi-year highs.Two major events captured the stock markets’ attention.The first was the unveiling of Apple’s much anticipated new products – the Apple Watch, the bigger 4 iPhones (6 and 6 Plus) and Apple Pay.The second was Chinese internet company Alibaba Group Holding Limited’s (“Alibaba”) record-breaking U.S. IPO which raised an eye-popping $21 billion.September closed on a nervous down-note as the first case of Ebola in the U.S. was confirmed by the Centers for Disease Control and Prevention.At the end of September, we noted that the S&P 500 had gone almost three years without experiencing a 10% correction, the 5th longest period without such a correction in over 50 years.As such, we knew that a correction was statistically overdue and we believed that one might materialize soon, but we also believed it would be short lived. October is widely believed to be the worst single month – on average – in the calendar year for the stock market.Actually, for the period from 1950 to present, that “worst month” distinction belongs to September.However, October does hold the distinction for being the “most volatile” month – on average – in the calendar and this October certainly lived up to that title.As Ebola fears gripped the U.S. and the Islamic State of Iraq and Syria (“ISIS”) expanded its footprint in the Middle East, the U.S. markets suffered a case of anxiety over quarterly earnings announcement season and fears that the market was overly frothy.As such, the S&P 500 continued its slide that began in the last days of September, ultimately bottoming in mid-October with a 9.8% slide, as calculated in an intraday price basis.Although a bit shy of the overdue 10% correction, investors seemed to accept it as “close enough” and the stock market spent the later half of October sharply rebounding and closing out the month at all-time highs which were almost 11% above the October lows.Some of the factors that helped drive this rally included; a move by consumer sentiment to a seven-year high, continued low gasoline and energy prices which fueled expectations brisk consumer spending for the holiday season, and better-than-expected earnings announcements coupled with steady growth in the U.S. economy. Fiscal Year 3rd Quarter – Recap – end date January 31, 2015 The market started the quarter in November by bouncing back nicely after the mid-October swoon.Without a doubt, the biggest news of the quarter was the continuation of the stunning plunge of the price of oil.Oil prices started November at about $80 per barrel and slid during the quarter to their recent six-year lows of just $44 per barrel in late January.The price of gas at the pump followed closely with some areas of the country enjoying sub-$2 per gallon gas – albeit, only briefly.This price cut saved consumers a good “chunk of change” every time they filled up their cars and although the resulting surge in household spending was not as big as anticipated, lower gas prices definitely benefitted the U.S. economy, as did increased spending by corporate America.November also saw reports of improving employment numbers, lower borrowing needs by the Federal government, and continuing signs that the U.S. economy was chugging past the global slowdown. With the start of December, the market moved solidly into that time of year that has historically had nice gains.Overall, this year was no different, although the markets did take a dive in early December over renewed worries that the Fed would hike interest rates.However, when Fed Chair Janet Yellen gave her press conference, markets interpreted her comments to mean the Fed was again postponing an increase in interest rates until mid- 5 year 2015.That news was enough to ignite a furious year-end rally with all the major U.S. stock indexes rising during the following two weeks to all time highs before settling down slightly on the last two trading days of 2014.There was a lot of positive data during the month.Factory output increased and a hiring surge gave rise to wide-spread job gains across the country.Very importantly, consumer confidence readings moved up sharply to post-recession highs and finally moved above their long-term average, indicating that consumers were finally feeling better about their lives and the economy. 2015 kicked of with a fairly turbulent January as the market see-sawed with several up-down-up moves during the month.On the up side, the various factors supporting the market included continued expansion forecasts for the U.S. economy, Fed comments that any rate rise was unlikely before April at the earliest, climbing consumer sentiment data and reports of much better-than-expected sales of Apple’s new iPhones.Factors putting volatile pressures on the market included a soundbite from one of the Fed governors that the Fed might consider actually raising rates in June.Also, continued low oil prices started causing concerns that it might be “too much of a good thing” because many U.S. oil-related companies – as well as many oil producing countries – were starting to show signs of severe stress over the lost revenues caused by low prices. Fiscal Year 4th Quarter – Recap – end date April 30, 2015 Growth stocks enjoyed resurgence the 4th fiscal quarter and the Russell 1000 was up 5.98%.Even better, the Fund turned in a 7.71% gain, outperforming its benchmark index by a significant margin. Despite the good performance, it was an erratic quarter with the bulk of the returns being generated during the exceptionally strong month of February.As expected, market volatility has doubled versus any of the past three years, a trait that is likely to continue in the coming quarters.The main influences on the market during the quarter were the Fed, the U.S. dollar and oil (comments follow). The Fed – After six-plus years of near-zero interest rates, the Fed is still being coy about when it will start hiking.Despite strength in most of the typical measures of economic health, the Fed is still showing reluctance (trepidation?) about increasing interest rates.Since we are in uncharted waters, it’s understandable that they are proceeding cautiously, but the fact remains that they must – and will – begin hiking at some point.The question remains, “When?”Higher rates do not necessarily mean the end of this bull market, despite that fact that the markets will likely overreact and gyrate wildly when the first hike finally rolls around. The U.S. Dollar – In a shaky global economy, the U.S. dollar is still viewed as the preferred safe haven and worldwide demand for the greenback rapidly pushed it to 11-year highs against other currencies.This is good if you’re a traveler who wants to visit Europe this summer, but not so good if you’re a U.S. company selling goods and services abroad and converting foreign currencies back into U.S. dollars, a transaction that will have a negative impact on earnings stated in U.S. dollars.Look for this trend to continue for a while. 6 Oil – After falling 60% to six-year lows, oil stabilized and then rallied somewhat.Consumers are enjoying the benefit of this drop in the form of much lower gas prices at the pump – as low as $2/gallon in some regions – but the expected up-tick in consumer spending has thus far failed to materialize.The assumption is that consumers are using the savings to pay down debt.While reducing debt is a worthy goal for borrowers, it doesn’t do much to boost the economy.With a history of being a net user of energy, the U.S. has typically benefited from lower oil prices.However, now that we have become one of the world’s major energy producers, oil prices have become a double-edged sword and the U.S. economy is feeling some pain from lower oil prices as U.S. energy companies are squeezed by falling prices and demand.On the other hand, if gas pump prices stay low, look for those savings on fuel to start working their way back into the economy via increased consumer retail spending.Longer term, we expect oil to reach the mid-$70s in the next 6 to 12 months. Closing comments In the past fiscal year, investors have faced a myriad of opportunities and challenges reflective of the frequent swings in sentiment regarding the health of the stock market and the U.S. economy.On the positive side, the economy continued to improve; unemployment fell to pre-recession lows, the housing market strengthened and the stock market showed its approval by steadily chugging to new historic highs. As usual, there were bumps along the way: the price of oil collapsed, the Ebola outbreak threatened to spread to the U.S., Greece threatened (and still threatens) to default and the Fed continues to keep investors guessing as to the timing of the first rate hike.The stock market took all of this quite calmly for the most part with only a single meaningful sell-off in the October 2014 from which it quickly recovered.Fortunately, seasoned investors continue to recognize that these are volatile times and that gyrations are to be expected as history has shown that the typical bull market has – on average – had pullbacks of 5%+ about every six months. Of historical interest is the fact that this bull market celebrated its 6th birthday in March 2015 and – as of this writing – is now the 3rd oldest bull market of the past 85 years.That being said, it’s important to note that bull markets do not die of old age, but rather from some combination of negative factors (e.g., inflation, faltering earnings, etc.) that cause investor confidence to erode.As of now, the majority of the evidence is still positive.So although it may be getting a bit long-in-the-tooth, the various data continues to indicate that investors should continue to give this bull the benefit of the doubt. To recap, the Logan Capital Large Cap Growth Fund had an excellent year.Most of our macro themes were rewarded and the majority of our excess return was due to security selection. Looking ahead, Logan Capital Management Inc.’s outlook calls for the economic recovery in the U.S. to continue and for consumer spending to improve as low energy prices and a better employment picture give consumers the ability and the confidence to 7 spend.We continue to see attractive opportunities in several broad areas, notably: the ever-growing influence and impact of the internet on all areas of day-to-day life; wireless connectivity and mobile computing; 3-D printing devices and their potential to profoundly alter the way things are made; and the stabilization of the prices for raw materials and the positive impact it will have on manufacturers. We think it likely that the market will extend its upward movement into the second half of the 2015 calendar year.However, we must point out that the market is overdue for a 5% to 10% pullback so some sort of correction in the next quarter or two would not be surprising.In fact, it would reduce some of the frothiness in the market.However, assuming the economy and earnings continue to grow, the impact of such a pullback will likely be short-lived. As noted in the opening comments, this bull market is getting “long in the tooth,” but bull markets do not die from old age alone.There are almost always warning signs as a bull weakens.As of now, the vital signs of this old bull are generally stable, but we will be on the lookout for any serious deterioration on the coming quarters. We believe a focus on companies with the ability to grow earnings and market share will serve Logan Capital Large Cap Growth Fund investors well in the coming quarters.As always, we will seek out the leaders in these areas in order to move the portfolio higher. Disclosures Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please see the Schedule of Investments in this report for a complete list of Fund holdings. Mutual Fund investing involves risk.Principal loss is possible.The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods.These risks are greater for emerging markets.The Funds may make short sales of securities, which involves the risk that losses may exceed the original amount invested in the securities.The Fund may purchase and sell options on securities which may be subject to greater fluctuations in value than an investment in the underlying securities.Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The Fund may purchase securities of companies that are offered pursuant to an IPO which may fluctuate considerably, may be subject to liquidity risk and could have a magnified impact on Fund performance.By investing in other mutual funds and ETFs, the Fund bears any share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds including brokerage costs. The opinions expressed above are those of the author, are subject to change and are not guaranteed and should not be considered investment advice. 8 DEFINITIONS The Russell 1000® Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe.It includes those Russell 1000 Index companies with higher price-to-book ratios and higher forecasted growth values.The Russell 1000 Growth Index is constructed to provide a comprehensive and unbiased barometer for the large-cap growth segment.The index is completely reconstituted annually to ensure new and growing equities are included and that the represented companies continue to reflect growth characteristics. The S&P 500® Index is an unmanaged index, with no defined investment objective, of common stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries.The index includes the reinvestment of dividends. The Dow Jones Industrial Average is a price-weighted average of 30 actively traded blue-chip stocks, primarily industrials including stocks that trade on the New York Stock Exchange. The Dow, as it is called, is a barometer of how shares of the largest US companies are performing. The Conference Board Leading Economic Index is an American economic leading indicator intended to forecast future economic activity.It is calculated by The Conference Board, a non-governmental organization, which determines the value of the index from the values of ten key variables. National Association of Home Builders/Wells Fargo’s Housing Market Index is based on a monthly survey of members belonging to the National Association of Home Builders (NAHB) that is designed to measure sentiment for the U.S. single-family housing market.The NAHB/Wells Fargo Housing Market Index (HMI) is a widely watched gauge of the outlook for the U.S. housing sector.Its reading can range between 0 and 100; a reading over 50 indicates that more builders view sales conditions as good compared with those who view them as poor. 9 Comparison of the change in value of a $10,000 investment in the Logan Capital Large Cap Growth Fund – Investor Class and the Russell 1000 Growth Total Return Since Inception Total Return Periods ended April 30, 2015: 1 Year (6/28/12) Logan Capital Large Cap Growth Fund – Investor Class (No Load) 17.04% 17.91% Russell 1000 Growth Total Return 16.67% 20.38% Total Annual Fund Operating Expenses: 1.50% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-855-215-1200. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on June 28, 2012, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000 Index companies with higher price-to-book ratios and higher forecasted growth values. The Russell 1000 Growth Index is constructed to provide a comprehensive and unbiased barometer for the large-cap growth segment. The index is completely reconstituted annually to ensure new and growing equities are included and that the represented companies continue to reflect growth characteristics. 10 Comparison of the change in value of a $500,000 investment in the Logan Capital Large Cap Growth Fund – Institutional Class and the Russell 1000 Growth Total Return Since Inception Total Return Periods ended April 30, 2015: 1 Year (6/28/12) Logan Capital Large Cap Growth Fund – Institutional Class (No Load) 17.39% 18.25% Russell 1000 Growth Total Return 16.67% 20.38% Total Annual Fund Operating Expenses: 1.25% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-855-215-1200. This chart illustrates the performance of a hypothetical $500,000 investment made in the Fund on June 28, 2012, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000 Index companies with higher price-to-book ratios and higher forecasted growth values. The Russell 1000 Growth Index is constructed to provide a comprehensive and unbiased barometer for the large-cap growth segment. The index is completely reconstituted annually to ensure new and growing equities are included and that the represented companies continue to reflect growth characteristics. 11 SECTOR ALLOCATION OF PORTFOLIO ASSETS at April 30, 2015 (Unaudited) Logan Capital Large Cap Growth Fund Percentages represent market value as a percentage of net assets. 12 SCHEDULE OF INVESTMENTS at April 30, 2015 COMMON STOCKS – 97.1% Shares Value Consumer Discretionary – 25.2% Amazon.com, Inc. (a) $ BorgWarner, Inc. Chipotle Mexican Grill, Inc. (a) Hanesbrands, Inc. Harman International Industries, Inc. Home Depot, Inc. Netflix, Inc. (a) Nike, Inc. Polaris Industries, Inc. Priceline Group, Inc. (a) Starbucks Corp. TripAdvisor, Inc. (a) Williams-Sonoma, Inc. Consumer Staples – 5.6% Estee Lauder Companies, Inc. Monster Beverage Corp. (a) Energy – 0.9% Halliburton Co. Financials – 2.1% CBRE Group, Inc. (a) Health Care – 12.4% Agilent Technologies, Inc. AmerisourceBergen Corp. Celgene Corp. (a) Mettler-Toledo International, Inc. (a) Perrigo Co. PLC (c) Waters Corp. (a) Industrials – 11.4% Acuity Brands, Inc. Flowserve Corp. Middleby Corp. (a) The accompanying notes are an integral part of these financial statements. 13 SCHEDULE OF INVESTMENTS (Continued) at April 30, 2015 COMMON STOCKS – 97.1% (Continued) Shares Value Industrials – 11.4% (Continued) Robert Half International, Inc. $ Stericycle, Inc. (a) United Continental Holdings, Inc. (a) United Rentals, Inc. (a) Verisk Analytics, Inc. (a) Information Technology – 36.5% Alliance Data Systems Corp. (a) Amphenol Corp. Apple, Inc. Avago Technologies Ltd. Cognizant Technology Solutions – Class A (a) Facebook, Inc. (a) F5 Networks, Inc. (a) Fleetcor Technologies, Inc. (a) Global Payments, Inc. Google, Inc. – Class A (a) Google, Inc. – Class C (a) Keysight Technologies, Inc. (a) Mastercard, Inc. Micron Technology, Inc. (a) NCR Corp. (a) NXP Semiconductors NV (a)(c) 3D Systems Corp. (a) Trimble Navigation Ltd. (a) Materials – 3.0% Sherwin-Williams Co. TOTAL COMMON STOCKS (Cost $15,559,049) The accompanying notes are an integral part of these financial statements. 14 SCHEDULE OF INVESTMENTS (Continued) at April 30, 2015 SHORT-TERM INVESTMENTS – 3.2% Shares Value MONEY MARKET FUNDS – 3.2% Fidelity Government Portfolio – Class I, 0.01% (b) $ TOTAL SHORT-TERM INVESTMENTS (Cost $688,442) TOTAL INVESTMENTS (Cost $16,247,491) – 100.3% Liabilities in Excess of Other Assets – (0.3)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The rate shown represents the fund’s 7-day yield as of April 30, 2015. (c) U.S. traded security of a foreign issuer or corporation. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 15 STATEMENT OF ASSETS AND LIABILITIES at April 30, 2015 Assets: Investments, at value (cost of $16,247,491) $ Receivables: Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Advisory fee Administration fee Distribution fees Custody fees Transfer agent fees and expenses Accrued expenses and other payables Total liabilities Net assets $ Net assets consist of: Paid in capital $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on: Investments Net assets $ Investor Class: Net assets applicable to outstanding Investor Class shares $ Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value and redemption price per share $ Institutional Class: Net assets applicable to outstanding Institutional Class shares $ Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 16 STATEMENT OF OPERATIONS For the Year Ended April 30, 2015 Investment income: Dividends (net of foreign taxes withheld of $0) $ Interest 39 Total investment income Expenses: Investment advisory fees (Note 5) Administration fees (Note 5) Distribution fees (Note 6) Distribution fees – Investor Class Distribution fees – Institutional Class — Transfer agent fees and expenses Federal and state registration fees Audit fees Compliance expense Legal fees Trustees’ fees and expenses Custody fees Other Total expenses before reimbursement from advisor Expense reimbursement from advisor (Note 5) ) Net expenses Net investment loss ) Realized and unrealized gain on investments: Net realized gain on transactions from: Investments Net change in unrealized gain on: Investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 17 STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended April 30, 2015 April 30, 2014 Operations: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations Distributions to Shareholders From: Net realized gains Investor class shares ) — Institutional class shares ) — Total distributions ) — Capital Share Transactions: Proceeds from shares sold Investor class shares Institutional class shares Proceeds from shares issued to holders in reinvestment of dividends Investor class shares — Institutional class shares — Cost of shares redeemed Investor class shares ) ) Institutional class shares — — Redemption fees retained Investor class shares Institutional class shares — — Net increase in net assets from capital share transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ ) The accompanying notes are an integral part of these financial statements. 18 STATEMENTS OF CHANGES IN NET ASSETS (Continued) Year Ended Year Ended April 30, 2015 April 30, 2014 Changes in Shares Outstanding: Shares sold Investor class shares Institutional class shares Proceeds from shares issued to holders in reinvestment of dividends Investor class shares — Institutional class shares — Shares redeemed Investor class shares ) ) Institutional class shares — — Net increase in shares outstanding The accompanying notes are an integral part of these financial statements. 19 FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Investor Class For the For the June 28, 2012 Year Ended Year Ended through April 30, 2015 April 30, 2014 April 30, 2013* Net Asset Value – Beginning of Period $ $ $ Income from Investment Operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net realized gains ) — — Total distributions ) — — Net Asset Value – End of Period $ $ $ Total Return % % %+ Ratios and Supplemental Data: Net assets, end of period (thousands) $ $ $ Ratio of operating expenses to average net assets: Before reimbursements % % %^ After reimbursements % % %^ Ratio of net investment income (loss) to average net assets: Before reimbursements %) %) %)^ After reimbursements %) %) )%^ Portfolio turnover rate 28
